Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. West (US Pre-Grant Publication 2009/0005750) is relied upon to teach the newly presented limitaitons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by), or in the alternative, under 35 U.S.C. 103 as obvious over Tilson (US Pre-Grant Publication 2018/0271354), in view of West (US Pre-Grant Publication 2009/0005750).
Regarding claim 1, Tilson teaches a system, comprising 
an endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) defining a proximal end, a distal end and an elongated shaft extending between the proximal end and the distal end of the endoscope (Fig. 24B illustrates endoscope 101 has a proximate and distal end and an elongated shaft extending between the proximal end and the distal end though the channel of the fluid collecting sheath); 
a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and Fig. 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and Fig. 32A) includes: 
a plurality of distal-facing fluid collecting apertures (The examiner is interpreting the term “distal-facing fluid collecting apertures” as the fluid collecting apertures 421 embodiment illustrated in Fig. 5 of the present invention.  Fig. 24A-24B and 32A illustrate a plurality of apertures on the distal vacuum port 102, 3202, para [0077]); Fig. 32D, 35C, and 36C, as examples illustrate distal vacuum ports having at least two distal-facing fluid collecting apertures on the top, or end, of the vacuum port.  These end apertures form a plurality of distal-facing fluid collecting apertures) defined at the distal end of the fluid collecting sheath; 
a fluid line (vacuum line 105, para [0125]; Fig. 1A-1C and 24B) in fluid communication with the plurality of distal-facing fluid collecting apertures (para [0132] teaches the fluid line in fluid communication with the plurality of fluid collecting aperture also illustrated in Fig. 2B); and 
Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201) through the opening of the channel (Fig. 24B illustrates the endoscope 101 extends through the opening of the channel).  
Alternatively, to the extent that it is later determined that Tilson does not disclose the claim 1 limitation comprising “a plurality of distal-facing fluid collecting apertures” as explained above, then Tilson further teaches: 
Para [0132] of Tilson states “In other embodiments, the distal vacuum port can include a singled walled port, where vacuum is created between the single wall and the scope. Thus, for example, as shown in FIGS. 32A-32C, the distal vacuum port 3202 can be sealed to the scope 3201 with an end cap 3296 and an o-ring 3271a or sealing cartridge so as to provide a sealed vacuum chamber between the single wall of the distal vacuum port 3202 and the scope 3201. Holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereto.” Fig. 32D illustrates an embodiment of the end cap with holes and a valve in an opening in the end cap (para [0178]).  Such holes in the end cap would be distal-facing and would allow for suction of the tissue.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Tilson such that it has a plurality of distal-facing fluid collecting apertures as suggested by Tilson to allow for suction of the tissue.
Tilson fails to teach the channel configured as claimed.  West teaches a device for intraluminal suction comprising a fluid collecting portion having a channel, wherein the channel of the fluid collecting sheath is configured to operably engage the elongated shaft of the endoscope within the channel by passing the elongated shaft of the endoscope transversely through the opening of the channel (See Figs. 3-7)

Regarding claim 2, dependent from claim 1, Tilson discloses the claim limitation wherein the channel of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B) is configured to fixedly engage the elongated shaft of the endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) therein, such that the fluid collecting sheath (distal vacuum port 102, 3202) and the endoscope (endoscope 101, 3201) move in concert with one another (para [0127] teaches the device 3100 further includes a support 3110 extending connected to, and proximally, the distal vacuum port 3102 and a blocking element 3122 connected to support 3110 proximal to the distal vacuum port 3102 so that blocking element 3122 and the distal vacuum port 3102 move together with the endoscope 3101). 
 
Regarding claim 3, dependent from claim 1, Tilson discloses the claim limitation further including at least one drip flange (end cap 3296, para [0132], Fig. 32A) formed at the distal end of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the at least one drip flange (end cap 3296, para [0132], Fig. 32A) configured to direct fluid away from the channel (Fig. 24B and Fig. 32A illustrates a channel through which the endoscope 101, 3201 is inserted) of the fluid collecting sheath (para [0132] teaches the end cap 3296 creates a sealed vacuum chamber between the single wall distal vacuum pump port 3202 and the scope so that the holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereof directing fluid away from the channel).  

Regarding claim 4, dependent from claim 1, Tilson discloses the claim limitation further including a collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) in fluid communication with the fluid line, the collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) configured to receive fluid captured by the plurality of distal-facing fluid collecting apertures (As state above, para [0132] and elsewhere describe the holes 3230 extending through the distal vacuum port 3202 applying suction to the tissue.  Para [0203] teaches the device 100 including the distal vacuum port 102, 3202 can likewise be connected to the vacuum source through a suction fluid collection canister 6503 and line 6503 as illustrated in Fig. 65).  

Regarding claim 5, dependent from claim 1, Tilson discloses the claim limitation further including a collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) extending from the fluid line (Fig. 2A and 2B illustrate the collar, connecting means 123 and mating threads 145, 147 are an extension off of the fluid line 105), the collar configured to be secured to the endoscope (para [0130] teaches the collar is configured to be secured to the endoscope).  

Regarding claim 6, dependent from claim 5, Tilson discloses the claim limitation wherein the collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) is at least partially elastic (para [0086]-[0091], [0134], and throughout, teaches the distal vacuum port is flexible; in addition para [0130] teaches the mating threads must be at least partially elastic to tighten and untighten around the endoscope as described below in claim 9).  

Regarding claim 7, dependent from claim 1, Tilson is silent regarding the claim limitation wherein the fluid collecting sheath and the fluid line are a single integrally formed structure in which the fluid line extends within the fluid collecting sheath between the proximal end and the distal end of the fluid collecting sheath.  
However, para [0156] of Tilson states “Further, in some embodiments, the blocking element is separate from the distal vacuum port (i.e. not integral therewith)” at least suggesting that the rest of the components of the distal vacuum port illustrated in Fig. 2B, as an example, are integral.  Tilson discloses substantially all the limitations of the claim except for explicitly stating the fluid collecting sheath and the fluid line are a single integrally formed structure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fluid collecting sheath and the fluid line as one integral component or by making them as separate components and then putting them together and making one integral structure.  Either way, the Tilson system would be operable and functional.  It has been held that forming in one piece an article which was formerly been in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 8, dependent from claim 1, Tilson discloses the claim limitation wherein the opening of the channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) is formed through an outer edge of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B; Fig. 24B illustrates the outer edge of the fluid collection sheath).

Regarding claim 9, dependent from claim 1, Tilson discloses the claim limitation wherein the channel is configured to selectively expand in width (Para [0130] states “The connecting mechanism 123 can further include mating threads 145, 147 that, when rotated relative to one another, tighten the distal vacuum port 102 around the endoscope [illustrated in Fig. 2B].”  Consequently, the channel must be larger than the endoscope and the mating threads are rotated relative to one another tightening the distal vacuum port (the channel decreases in size) around the endoscope.  When the endoscope is removed, the mating threads are rotated in the opposite direction as the channel expands (increases in size) around the endoscope so that it may be removed. 
 
Regarding claim 10, dependent from  claim 1, Tilson discloses the claim limitation further including a vacuum source in fluid communication with the fluid line, the vacuum source configured to apply negative pressure to the plurality of distal-facing fluid collecting apertures to draw fluid through the fluid line (para [0132] teaches the end cap 3296 creates a sealed vacuum chamber between the single wall distal vacuum pump port 3202 and the scope so that the holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereof directing fluid away from the channel).  

Regarding claim 11 as being rejected under 102 (a)(1), Tilson discloses the claim limitation a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) includes: 
a plurality of distal-facing fluid collecting apertures (The examiner is interpreting the term “distal-facing fluid collecting apertures” as the fluid collecting apertures 421 embodiment illustrated in Fig. 5 of the present invention; Fig. 24A-24B and 32A illustrate a plurality of apertures on the distal vacuum port 102, 3202, para [0077]; Fig. 32D, 35C, and 36C, as examples illustrate distal vacuum ports having at least two distal-facing fluid collecting apertures on the top, or end, of the vacuum port.  These end apertures form a plurality of distal-facing fluid collecting apertures) defined at the distal end of the fluid collecting sheath; 
a fluid line (vacuum line 105, 106, para [0125]; Fig. 1A-1C and 24B) in fluid communication with the plurality of distal-facing fluid collecting apertures (para [0132] teaches the fluid line in fluid communication with the plurality of fluid collecting aperture also illustrated in Fig. 2B); and 
Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end through which the endoscope extends), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201).  
Alternatively, to the extent that it is later determined that Tilson does not disclose the claim 11 limitation “comprising a plurality of distal-facing fluid collecting apertures” as explained above, then Tilson is relied on for the following rejection under 35 USC 103. 
Para [0132] of Tilson states “In other embodiments, the distal vacuum port can include a singled walled port, where vacuum is created between the single wall and the scope. Thus, for example, as shown in FIGS. 32A-32C, the distal vacuum port 3202 can be sealed to the scope 3201 with an end cap 3296 and an o-ring 3271a or sealing cartridge so as to provide a sealed vacuum chamber between the single wall of the distal vacuum port 3202 and the scope 3201. Holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereto.” Fig. 32D illustrates an embodiment of the  end cap with holes and a valve in an opening in the end cap (para [0178]).  Such holes in the end cap would be distal-facing and would allow for suction of the tissue.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Tilson such that it has a plurality of distal-facing fluid collecting apertures as suggested by Tilson to allow for suction of the tissue.
Tilson fails to teach the channel configured as claimed.  West teaches a device for intraluminal suction comprising a fluid collecting portion having a channel, wherein the channel of the fluid collecting sheath is configured to operably engage the elongated shaft of the endoscope within the channel by passing the elongated shaft of the endoscope transversely through the opening of the channel (See Figs. 3-7)


Regarding claim 12, dependent from claim 11, Tilson discloses the claim limitation wherein the channel of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B) is configured to fixedly engage the elongated shaft of the endoscope (endoscope 101, 3201) therein, such that the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B) and the endoscope (endoscope 101, 3201) move in concert with one another (para [0127] teaches the device 3100 further includes a support 3110 extending connected to, and proximally, the distal vacuum port 3102 and a blocking element 3122 connected to support 3110 proximal to the distal vacuum port 3102 so that blocking element 3122 and the distal vacuum port 3102 move together with the endoscope 3101). 

Regarding claim 13, dependent from claim 11, Tilson discloses the claim limitation further including at least one drip flange (end cap 3296, para [0132], Fig. 32A) formed at the distal end of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the at least one drip flange (end cap 3296, para [0132], Fig. 32A) configured to direct fluid away from the channel (Fig. 24B and Fig. 32A illustrates a channel through which the endoscope 101, 3201 is inserted) of the fluid collecting sheath (para [0132] teaches the end cap 3296 creates a sealed vacuum chamber between the single wall distal vacuum pump port 3202 and the scope so that the holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereof directing fluid away from the channel).  

Regarding claim 14, dependent from claim 11, Tilson discloses the claim limitation further including a collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) in fluid communication with the fluid line, the collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) configured to receive fluid captured by the plurality of fluid collecting apertures (As state above, para [0132] and elsewhere describe the holes 3230 extending through the distal vacuum port 3202 applying suction to the tissue.  Para [0203] teaches the device 100 including the distal vacuum port 102, 3202 can likewise be connected to the vacuum source through a suction fluid collection canister 6503  and line 6503 as illustrated in Fig. 65).  

Regarding claim 15, dependent from claim 11, Tilson discloses the claim limitation further including a collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) extending from the fluid line (Fig. 2A and 2B illustrate the collar, connecting means 123 and mating threads 145, 147 are an extension off of the fluid line 105), the collar configured to be secured to the endoscope (para [0130] teaches the collar is configured to be secured to the endoscope).  

Regarding claim 16, dependent from claim 15, Tilson discloses the claim limitation wherein the collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) is at least partially elastic (para [0086]-[0091], [0134], and throughout, teaches the distal vacuum port is flexible; in addition para [0130] teaches the mating threads must be at least partially elastic to tighten and untighten around the endoscope as described above in claim 9).  

Regarding claim 17, dependent from claim 11, Tilson is silent regarding the claim limitation wherein the fluid collecting sheath and the fluid line are a single integrally formed structure in which the fluid line extends within the fluid collecting sheath between the proximal end and the distal end of the fluid collecting sheath.  
However, para [0156] of Tilson states “Further, in some embodiments, the blocking element is separate from the distal vacuum port (i.e. not integral therewith)” at least suggesting that the rest of the components of the distal vacuum port illustrated in Fig. 2B, as an example, are integral.  Tilson discloses substantially all the limitations of the claim except for explicitly stating the fluid collecting sheath and the fluid line are a single integrally formed structure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fluid collecting sheath and the fluid line as one integral component or by making them as separate components and then putting them together and making one integral structure.  Either way, the Tilson system would be operable and functional.  It has been held that forming in one piece an article which was formerly been in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 18, dependent from claim 11, Tilson discloses the claim limitation wherein the opening of the channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) is formed through an outer edge of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B; Fig. 24B illustrates the outer edge of the fluid collection sheath).  

Regarding claim 19, dependent from claim 11, Tilson discloses the claim limitation wherein the channel is configured to selectively expand in width (Para [0130] states “The connecting mechanism 123 can further include mating threads 145, 147 that, when rotated relative to one another, tighten the distal vacuum port 102 around the endoscope [illustrated in Fig. 2B].”  Consequently, the channel must be larger than the endoscope and the mating threads are rotated relative to one another tightening the distal vacuum port (the channel decreases in size) around the endoscope.  When the endoscope is removed, the mating threads are rotated in the opposite direction as the channel expands (increases in size) around the endoscope so that it may be removed.

Regarding claim 20 as being rejected under 102 (a)(1), Tilson teaches a system, comprising 
an endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) defining a proximal end, a distal end and an elongated shaft extending between the proximal end and the distal end of the endoscope (Fig. 24B illustrates endoscope 101 has a proximate and distal end and an elongated shaft extending between the proximal end and the distal end of the fluid collecting sheath); 
a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) includes: 
a distal-facing fluid collecting aperture (The examiner is interpreting the term “distal-facing fluid collecting apertures” as the fluid collecting apertures 421 embodiment illustrated in Fig. 5 of the present invention; Fig. 24A-24B and 32A illustrate a fluid collecting aperture on the distal vacuum port 102, 3202, para [0077] Fig. 32D, 35C, and 36C, as examples, illustrate distal vacuum ports having at least two distal-facing fluid collecting apertures on the top, or end, of the vacuum port.  These end apertures form a plurality of distal-facing fluid collecting apertures) defined at the distal end of the fluid collecting sheath; 
a fluid line (vacuum line 105, 106, para [0125]; Fig. 1A-1C and 24B) in fluid communication with the distal-facing fluid collecting aperture (para [0132] teaches the fluid line in fluid communication with the fluid collecting aperture also illustrated in Fig. 2B); and 
Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201) through the opening of the channel (Fig. 24B illustrates the endoscope 101 extends through the opening of the channel).  
Alternatively, to the extent that it is later determined that Tilson does not disclose the claim 20 limitation of comprising a plurality of distal-facing fluid collecting apertures as explained above, then Tilson is relied on for the following rejection under 35 USC 103. 
Para [0132] of Tilson states “In other embodiments, the distal vacuum port can include a singled walled port, where vacuum is created between the single wall and the scope. Thus, for example, as shown in FIGS. 32A-32C, the distal vacuum port 3202 can be sealed to the scope 3201 with an end cap 3296 and an o-ring 3271a or sealing cartridge so as to provide a sealed vacuum chamber between the single wall of the distal vacuum port 3202 and the scope 3201. Holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereto.” Fig. 32D illustrates an embodiment of the  end cap with holes and a valve in an opening in the end cap (para [0178]).  Such holes in the end cap would be distal-facing and would allow for suction of the tissue.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Tilson such that it has a plurality of distal-facing fluid collecting apertures as suggested by Tilson to allow for suction of the tissue.
Tilson fails to teach the channel configured as claimed.  West teaches a device for intraluminal suction comprising a fluid collecting portion having a channel, wherein the channel of the fluid collecting sheath is configured to operably engage the elongated shaft of the endoscope within the channel by passing the elongated shaft of the endoscope transversely through the opening of the channel (See Figs. 3-7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781